DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is response to Applicants’ file an AMENDMENT on 12/15/2020. 
Claims 5-8 have been canceled.
Claims 10-13 have been added.

The 101 and 103 rejections have been withdrawn due to the amendment dated 12/15/2020 (pages 8-12). 
Claims 1-4 and 9-13 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-4 and 9-13 are allowed in light of the applied references (ENDO et al. (20070198176), FUSHIKI et al. (20110077854) and MORIMOTO et al. (20150304439)), and update of the searches. 
As a whole, no relevant prior arts found or failed to teach or suggest as claimed limitations or features in the independent claims 1 and 11:     

	
The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH LY whose telephone number is (571) 272-4039, via E-Mail: ANH.LY@USPTO.GOV (with your (attorney’s) approval statement by a Written Authorization see MPEP 502.03) or fax to (571) 273-4039 (Examiner’s direct fax number). The examiner can normally be reached on flexible schedule MONDAY – FRIDAY from 6:15 AM – 3:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital (571) 272-4215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  Any response to this action should be mailed to: Commissioner of Patents and Trademarks, Washington, D.C. 20231, or faxed to: Central Fax Center: (571) 273-8300.
/ANH LY/
Primary Examiner, Art Unit 2162
DEC 29th, 2020